This is an original proceeding for mandamus instituted in the Supreme Court by the relators, Frank Douglas and others, against the Honorable O. L. Parish, Judge of the District Court of Tom Green County, to compel the latter to render and enter judgment in a certain cause pending in said court, in which the *Page 40 
relators are the defendants and the First National Bank of Eldorado, Texas, is plaintiff. It appears that said cause came on for trial before a jury in said court, and that a number of special issues were submitted to the jury. The jury, it is alleged, reached an agreement as to what answers they would make to some of said special issues, but were unable to reach an agreement in respect to the others. The mandamus is sought against Judge Parish to compel him to render and enter judgment for the defendants in said cause, in accordance with the answer to such of the special issues in respect to which the jury is alleged to have reached an agreement. Even if meritorious grounds for mandamus were shown, still the writ should not issue for the reason that a real party in interest whose rights would be affected — namely, the First National Bank of Eldorado — is not a party to the present proceeding. City of Houston v. Allred, 123 Tex. 35, 66 S.W.2d 655.
The petition for mandamus is dismissed.
Opinion adopted by the Supreme Court June 30, 1934.